Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RCE, received 3/29/2022, has been entered. 
Claims 1 and 3-10 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. (US Pub. No. 2018/0013100 A1), hereafter referred to as Yim, in view of Lee et al. (US Pub. No. 2020/0231495 A1), hereafter referred to as Lee, and further in view of Kawato (JP2008243379-A, published 10/9/2008, including English translation provided). 

As to claim 1, Yim discloses an organic light-emitting display apparatus (fig 11 and [0041]) comprising:
a pixel electrode (fig 11, electrode 211 [0059]);
an intermediate layer (layer 212; [0059]) on the pixel electrode (211), the intermediate layer comprising an emission layer ([0059]);
an opposite electrode (electrode 213 [0062]) on the pixel electrode (211) such that the intermediate layer (212) is therebetween;
an inorganic encapsulation layer (layer 311; [0075]) on the opposite electrode (213); 
an organic encapsulation layer (321; [0075]) on the inorganic encapsulation layer (311); and 
a protection layer (313) on the organic encapsulation layer (321), the protection layer (313) comprising a first protection layer (313) on the organic encapsulation layer (321), comprising an inorganic layer such as silicon nitride ([0151] and [0030], [0076]), and having a set refractive index ([0030]). 
Yim does not explicitly disclose wherein the protection layer comprises: a second protection layer on the first protection layer, comprising silicon oxynitride, and having a set refractive index; and
another protection layer on the second protection layer, comprising silicon nitride, and having a set refractive index. 
Nonetheless, Lee discloses a low reflection coating glass (fig 1, [0037]) comprising: 
a first protection layer (210a) on a substrate (100), comprising silicon nitride ([0033]), and having a set refractive index ([0033]); and 
a second protection layer (220a) on the first protection layer (210a), comprising silicon oxynitride ([0035]), and having a set refractive index ([0035]); and
another protection layer (210b) on the second protection layer (220a), comprising silicon nitride ([0040]), and having a set refractive index ([0033]).
Lee does not disclose a display apparatus. 
Nonetheless, Kawato discloses wherein an optical functional layer comprising alternating high and low refractive index material layers (fig 1, multi-layer sealing film 20a comprising layers 21a-24a; pages 16 and 19) is formed in a display apparatus as a part of the protection structure (fig 1, multi-layer sealing film 20a comprising layers 21a-24a; pages 16 and 19). 
As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the low reflection coating of Lee on the display apparatus of Yim since this will improve the visual effect of the display when installed outdoors (Yim, [0009]), as well as, incorporating the inorganic optical functional layer on the display apparatus allows for the inorganic layer to not only include the optical functionality but also provides protection for the display from moisture as taught by Kawato.  

As to claim 3, Yim in view of Lee and Kawato disclose the organic light-emitting display apparatus of claim 1 (paragraphs above),
Lee further discloses wherein the protection layer comprises a plurality of pairs of the first protection layer and the second protection layer (fig 1, layers of alternating 210/220 are considered to be the pairs),
wherein, in each of the plurality of pairs of the first protection layer and the second protection layer, the first protection layer is closer to the organic encapsulation layer than the second protection layer (fig 1, first protection layer 210a is lower than layer 220a), and
wherein the another protection layer is the first protection layer of one of the plurality of pairs (layer 210b is a first protection layer of the pairs). 

As to claim 4, Yim in view of Lee and Kawato disclose the organic light-emitting display apparatus of claim 3 (paragraphs above),
Lee further discloses wherein the first protection layer (210) of any one pair of the plurality of pairs (210/220) in the protection layer disposed on another pair of the plurality of pairs in the protection layer is on the second protection layer (220) of the another pair below the one pair. 

As to claim 5, Yim in view of Lee and Kawato disclose the organic light-emitting display apparatus of claim 3 (paragraphs above),
Lee further discloses wherein the protection layer comprises five or more and seven or less pairs of the first protection layer and the second protection layer ([0018]). 

As to claim 6, Yim in view of Lee and Kawato disclose the organic light-emitting display apparatus of claim 1 (paragraphs above),
Lee further discloses an additional protection layer (fig 1, layer 210c) on the protection layer (layers 210a and 220a), the additional protection layer comprising silicon nitride ([0033]).  

As to claim 7, Yim in view of Lee and Kawato disclose the organic light-emitting display apparatus of claim 1 (paragraphs above),
Lee further discloses wherein the set refractive index of the first protection layer is greater than the set refractive index of the second protection layer ([0037]-[0045]). 

As to claim 8, Yim in view of Lee and Kawato disclose the organic light-emitting display apparatus of claim 7 (paragraphs above),
Lee further discloses wherein the set refractive index of the first protection layer is 2.0 or more ([0038]), and the set refractive index of the second protection layer is 1.6 or less ([0041]). 
Yim in view of Lee and Kawato do not explicitly disclose wherein the refractive index of the first protection layer is 1.79 or more and 2.10 or less, and the refractive index of the second protection layer is 1.62 or more and 1.70 or less.  
Instead, Kawato discloses wherein the first protection layer is approximately 2.2 and the second protection layer is approximately 1.6 (page 14). 
Nonetheless, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to select the optimum refractive index of the protection layers of Yim in view of Lee and Kawato since this will allow for the thicknesses and sealing characteristics to be adjusted for the particular display application such as a display in a vehicle or on a watch. 

As to claim 9, Yim in view of Lee and Kawato disclose the organic light-emitting display apparatus of claim 7 (paragraphs above),
Yim in view of Lee and Kawato do not explicitly disclose wherein a difference between the set refractive index of the first protection layer and the set refractive index of the second protection layer is 0.09 or more and 0.48 or less. 
Instead, Kawato discloses wherein the difference between the refractive index of the first protection layer and the refractive index of the second protection layer is 0.6 (page 14). 
Nonetheless, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to select the optimum refractive index of the protection layers of Yim in view of Lee and Kawato since this will allow for the thicknesses and sealing characteristics to be adjusted for the particular display application such as a display in a vehicle or on a watch. 

As to claim 10, Yim in view of Lee and Kawato disclose the organic light-emitting display apparatus of claim 7 (paragraphs above),
Yim in view of Lee and Kawato do not explicitly disclose wherein a thickness of the first protection layer is 350A or more and 500A or less, and a thickness of the second protection layer is 600A or more and 700A or less. 
Instead, Kawato discloses wherein a thickness of the first protection layer is 230A and a thickness of the second protection layer is 310A (page 14). 
Nonetheless, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to select the optimum thickness of the protection layers of Yim in view of Lee and Kawato since this will allow for the optimization of the sealing characteristics to be adjusted for the particular display application such as a display in a vehicle or on a watch. 

Pertinent Art
US 2018/0373085A1 and US Patent 10,312,473 are pertinent prior art references. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        4/20/2022